Exhibit 10(l)

FIFTH AMENDMENT TO SECOND AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT


THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
("Fourth Amendment") is made as of this 7th day of June, 2013, by and among BANK
OF AMERICA, N.A., a national banking association ("Bank of America") with an
office at 135 South LaSalle Street, 4th Floor, Chicago, Illinois 60603,
individually as a Lender and as Agent ("Agent") for itself and any other
financial institution which is or becomes a party hereto (each such financial
institution, including Bank of America, is referred to hereinafter individually
as a "Lender" and collectively as the "Lenders"), the LENDERS and MFRI, INC., a
Delaware corporation ("MFRI"), MIDWESCO FILTER RESOURCES, INC., a Delaware
corporation ("Midwesco"), PERMA-PIPE, INC., a Delaware corporation
("Perma-Pipe"), TC NILES CORPORATION (f/k/a THERMAL CARE, INC.), a Delaware
corporation ("Thermal Care"), TDC FILTER MANUFACTURING, INC., a Delaware
corporation ("TDC"), MIDWESCO MECHANICAL AND ENERGY, INC., a Delaware
corporation ("Mechanical") and PERMA-PIPE INTERNATIONAL COMPANY, LLC, a Delaware
limited liability company ("Perma-Pipe International") and PERMA-PIPE CANADA,
INC., a Delaware corporation ("Perma-Pipe Canada"). Capitalized terms used in
this Agreement have the meanings assigned to them in Appendix A, General
Definitions. Accounting terms not otherwise specifically defined herein shall be
construed in accordance with GAAP consistently applied. MFRI, Midwesco,
Perma-Pipe, Thermal Care, TDC, Mechanical, Penna-Pipe International and
Perma-Pipe Canada are sometimes hereinafter referred to individually as a
"Borrower" and collectively as "Borrowers".


WHEREAS, Borrowers, Agent, and the Lender signatories thereto hereto entered
into that certain Second Amended and Restated Loan and Security Agreement dated
April 30, 2012 as amended by a certain First Amendment to Second Amended and
Restated Loan and Security Agreement by and among Borrowers, Agent and the
Lender signatories thereto dated June 8, 2012, by a certain Second Amendment to
Second Amended and Restated Loan and Security Agreement by and among Borrowers,
Agent and the Lender signatures thereto dated October 12, 2012, by a certain
Third Amendment to Second Amended and Restated Loan and Security Agreement by
and among Borrowers, Agent and the Lender signatures thereto dated March IS,
2013 and by a certain Fourth Amendment to Second Amended and Restated Loan and
Security Agreement dated April 25, 2013 (said Second Amended and Restated Loan
and Security Agreement, as amended fr01l1 time to time, the "Loan Agreement");


NOW, THEREFORE, in consideration of the following terms and conditions, the
parties agreed as follows:


1.
Definitions. Except as otherwise specifically provided for herein, all
capitalized terms used herein without definition shall have the meanings
contained in the Loan Agreement.



2.
Consent to Sale. Agent and Lenders consent to the sale by Mechanical of all or
substantially all of its assets and business ("Mechanical Sale") so long as: (i)
the net sales proceeds received by Mechanical for such transaction are not less
than $200,000 and such net sales proceeds are applied to the Loans when received
as provided in subsection 3.3.1 of the Loan Agreement; (ii) after giving effect
to such Mechanical Sale no Default or Event of Default exists; (iii) prior to
the consummation of the Mechanical Sale, true and complete copies of the
material documents and agreements (in substantially final form) evidencing the
Mechanical Sale have been delivered to Agent and the terms and conditions of
such documents and agreements shall have been reasonably acceptable to Agent;
and (iv) the Mechanical Sale is consummated on or prior to June 30, 2013.







--------------------------------------------------------------------------------

Exhibit 10(l)

3.
Consent to Guaranty of Performance Bond. Agent and Lenders consent to Borrowers
providing unsecured guaranties of performance bonds of MM&E, LLC, the person
acquiring the Mechanical assets and business so long as (x) the aggregate amount
of such outstanding performance bonds so guaranteed does not exceed $25,000,000
at any time, and (y) no such guarantees are given or dated on or after June 1,
2015,



4.
Conditions Precedent. This Fifth Amendment shall become effective when
Borrowers, Agent and Lenders shall each have executed and delivered to each
other this Fifth Amendment.



5.
Governing Law. This Fifth Amendment shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without regard to the
principles thereof relating to conflict of laws.



6.
Execution in Counterparts. This Fifth Amendment may be executed in any number of
counterparts, which shall, collectively and separately, constitute one
Agreement.



7.
Continuing Effect. Except as otherwise provided herein, the Loan Agreement
remains in full force and effect.

(Signature Page Follows)




--------------------------------------------------------------------------------

Exhibit 10(l)

(Signature Page to Fifth Amendment to Second
Amended and Restated Loan and Security Agreement)


 
 
MFRI, INC.


By: /s/ Karl J. Schmidt
 
 
Karl J. Schmidt
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
MIDWESCO FILTER RESOURCES, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
PERMA‑PIPE, INC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
TC Niles Corporation (f/k/a THERMAL CARE, INC.)


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
TDC FILTER MANUFACTURING, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
MIDWESCO MECHANICAL AND ENERGY, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
PERMA‑PIPE INTERNATIONAL COMPANY, LLC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 





--------------------------------------------------------------------------------

Exhibit 10(l)

 
 
PERMA‑PIPE CANADA, INC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
BANK OF AMERICA, N.A., as Agent and as a Lender
By: /s/ Brian Conole
 
 
Brian Conole
 
 
Senior Vice President


 
 
 





